Citation Nr: 1440468	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  07-13 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for tuberculosis.

2.  Entitlement to service connection for tuberculosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and Mr. R. M.




ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1966 to October 1966.

The present matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, determined that evidence that was new and material to the Veteran's previously denied and final claim for VA compensation for tuberculosis had not been submitted.  Thusly, the Veteran's application to reopen this claim for a de novo review was denied.

During the course of the appeal, the Veteran, accompanied by his representative and his witness, Mr. R. M., appeared at the RO to present oral testimony in support of his current claim at two separate hearings, each before an individual traveling Veterans Law Judge (VLJ) sitting at the RO, which were conducted in November 2008 and July 2011.  Transcripts from both hearings have been obtained and associated with the Veteran's claims file.

In correspondence dated in April 2012, the Board advised the Veteran that as he had presented personal testimony at two hearings before two different VLJs concerning a common issue on appeal, his case would be assigned to a panel of three VLJs for adjudication.  (See 38 U.S.C.A. § 7102(a) (West 2002) and 38 C.F.R. § 19.3 (2013), generally providing that a proceeding before the Board may be assigned either to an individual VLJ "or to a panel of not less than three members of the Board.")  He was further advised of his option to have a hearing before the third VLJ who will be assigned to the panel to decide his case.  (See Arneson v. Shinseki, 24 Vet. App. 379 (2011), in which the Court of Appeals for Veterans' Claims (Court) held that the statute and implementing regulation regarding hearings before the Board entitle an appellant to an opportunity for a hearing before all VLJs who will ultimately decide the appeal.). 

In a response received in April 2012, the Veteran asked to appear at a third hearing at his local RO to present testimony before a third VLJ.   The Board thereby remanded the case to the RO in July 2012 so that the Veteran could be provided with the desired hearing.  However, after having been notified that he had been scheduled for a hearing in August 2013, the Veteran submitted correspondence received by VA before the scheduled hearing date, in which he expressly withdrew his hearing request and asked that his appeal be forwarded to the Board for appellate adjudication.  Accordingly, the appeal was recertified in May 2014 and returned to the Board in June 2014.

As will be discussed in further detail in the decision below, the claim of entitlement to service connection for tuberculosis has been reopened and the matter is REMANDED to the Agency of Original Jurisdiction (AOJ) for evidentiary development.  The Veteran and his representative will be notified if any further action is required on their part.  


FINDINGS OF FACT

1.  By an unappealed January 1967 rating decision, the claim for service connection tuberculosis was initially denied on the basis that the Veteran's tuberculosis preexisted is active service and was not aggravated by service.  

2.  Since the January 1967 rating decision, the Veteran submitted several applications to reopen his tuberculosis claim, which were denied on the basis of failure to submit new and material evidence.  The most recent prior final denial of his application to reopen his tuberculosis claim was a January 2002 RO rating decision.


3.  Evidence received since the January 2002 RO rating decision that denied the Veteran's application to reopen his claim of service connection for tuberculosis is not duplicative of evidence previously received, and such evidence relates to an unestablished fact necessary to substantiate the underlying claim.


CONCLUSION OF LAW

The criteria for reopening the claim of entitlement to service connection for tuberculosis are met due to the submission of new and material evidence; the claim is reopened for a de novo review.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Whether new and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for tuberculosis.

Regarding the new and material evidence claim as it pertains to the tuberculosis issue, under the Veterans Claims Assistance Act of 2000 (VCAA), as the Board is conceding that such evidence has been submitted to reopen the tuberculosis claim for a de novo review, any error related to VA's duties to notify and assist with regard to this matter is thereby rendered moot by this determination.  See 38 U.S.C. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013); Kent v. Nicholson, 20 Vet. App. 1 (2006).

In general, unappealed rating decisions of the RO and the Board are final.  See 38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002 & Supp. 2013).  When an unappealed rating decision by the RO becomes final, that claim may only be reopened by the submission of new and material evidence. 38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  When determining whether a claim should be reopened, the Board performs a two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new" and "material." 38 U.S.C.A. § 5108; Smith v. West, 12 Vet. App. 312   (1999).

Also, if VA finds that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a Veteran's claim in light of all evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510   (1992).

VA regulation defines "new" as existing evidence not previously submitted. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) .

The Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id. at 117.

The Veteran served on active duty from March 1966 to October 1966.  He filed his original claim for VA compensation for tuberculosis immediately upon separating from service in October 1966.  Evidence considered at the time of this claim included a June 1965 (pre-induction) chest X-ray that was regarded at the time to be clinically normal.  A Tine purified protein derivative (PPD) test for tuberculosis, which was conducted in March 1966, around the time of the Veteran's entry into active duty, was negative.  

Thereafter, in May 1966, during the last week of the Veteran's basic training, and while being treated for hernia complaints, a routine chest X-ray was performed that revealed the presence of fibronodular calcific densities in his right upper lung lobe that were consistent with an active tuberculosis infection.  An Army medical board report determined that the "first strength PPD" test was negative but the Tine test was positive for tuberculosis.  A report dated in May 1966 characterized these tubercular infiltrations as being "minimal" at the time.  Subsequently, a July 1966 treatment report characterized these tubercular infiltrations as being "moderate [and] extensive."  The reports reflect that the Veteran had a family history of tuberculosis, with his father and siblings being treated for tuberculosis infection in the early and mid-1950's.  

An Army medical board determined that the Veteran's fibronodular calcific densities detected on X-ray were identical to those appearing in his lung films obtained in June 1965 during pre-induction examination.  The Board concluded that the tuberculosis infection pre-existed the Veteran's entry into service and was not aggravated by service.  He was subsequently deemed unfit for further military service and medically discharged from active duty in October 1966.  His medical case thereafter forwarded to a hospital for post-service treatment to resolve his tuberculosis infection.  

Based on consideration of the foregoing evidence, in a January 1967 rating decision the Cleveland, Ohio, VA Regional Office denied the Veteran's original claim for service connection for tuberculosis on the basis that this pulmonary disease pre-existed his entry into active duty and was not aggravated by service.  The claims file indicates that the Veteran was notified of this adverse decision and his appellate rights in correspondence dated in January 1967, but he did not file a timely appeal and the denial became final.

Since the January 1967 rating decision, the Veteran has submitted several applications to reopen his claim for service connection for tuberculosis.  These were denied for failure on part to submit new and material evidence.  A January 2002 RO rating decision was the most recent prior final denial of his application to reopen.  He did not appeal the January 2002 decision nor did he submit additional relevant evidence within one year of the decision.

The current claim stems from the Veteran's most recent application to reopen his tuberculosis claim, which was received by VA in February 2006.  His essential contention both now, and at the time of his original claim, was that his tuberculosis had its onset in 1966 shortly after his entry into active duty and that this disease did not pre-exist his entry into service.  Evidence submitted by the Veteran includes his written statements in support of his claim, the hearing testimony of himself and his witness, Mr. R. M., before the Board in November 2008 and July 2011, and statements dated in November 2008 and September 2011 from his private physician, Robert J. Wilmoth, M.D.  

Dr. Wilmoth reported in his statements of November 2008 and September 2011 that he had reviewed the Veteran's service treatment records and current records relating to his treatment for chronic obstructive pulmonary disease (COPD).  He expressly disputed the service clinicians' conclusion that the Veteran's tuberculosis was present at the time of his entry into service.  Dr. Wilmoth challenged their finding that the erstwhile negative chest X-ray during pre-induction examination in June 1965 later demonstrated the presence of identical tuberculosis-related calcific infiltrates detected on a subsequent chest X-ray in May 1966.  Dr. Wilmoth's opinion was that the calcific densities indicative of tuberculosis that were detected in May 1966 could not have escaped detection had they truly been present in the pre-service chest X-ray films of June 1965.  Reference was made to the advanced state of medical imaging technologies and screening protocols for tuberculosis being implemented even as early as the mid-1960s.  He further posited that the Veteran would have been rejected from admission into service had such infiltrates been present in June 1965.  Furthermore, given the close and densely packed quarters in which servicemen such as the Veteran were housed while living in barracks, there was a high probability for transmission of tuberculosis within the tight confines of their assigned living space.  Dr. Wilmoth thusly opined that the Veteran's tuberculosis did not pre-exist his entry into service but had its onset during active duty, and his post-service history of pulmonary disease is etiologically related to this tuberculosis infection.

Dr. Wilmoth's clinical opinion suggests that the Veteran's tuberculosis was not a disease that pre-existed his entry into service, but was rather one that had its onset in service and that the Veteran's current pulmonary disease issues are related to, or are residuals of this in-service tuberculosis infection.  The opinion is new in that it was not considered at the time of the earlier decision and material because it tends to establish a basis/evidence of service connection for tuberculosis on a direct basis.  This opinion reasonably raises the possibility of substantiating the claim.  Accordingly, the Board grants the new and material aspect of the Veteran's appeal and reopens the claim for a de novo review on the merits.     
     

ORDER

New and material evidence having been received, the claim for service connection for tuberculosis is reopened for a de novo review.


REMAND

Having reopened the Veteran's claim, the Board has considered the above-cited opinion of Dr. Wilmoth, which indicates that the Veteran's tuberculosis had its onset in service.  Although this opinion is probative and sufficient to reopen the claim, it is largely predicated on the premise that the calcific infiltrates in the Veteran's right upper lung lobe that were revealed on X-ray in service in May 1966 could not have escaped detection had they actually been present on pre-induction X-ray in June 1965, as the service clinicians had determined.  In this regard, the Board notes that the Veteran's actual chest X-ray films from service, which provided the basis for the aforementioned findings presented in the in-service reports, are not associated with the record.

Nevertheless, the case having been reopened, the Board notes that Dr. Wilmoth's opinion and the Board's own review of the evidence has called attention to several discrepancies in the pertinent medical record that must be referred to an appropriate clinician for clarification and resolution.  As discussed, the Army medical board had determined that the Veteran's tuberculosis pre-existed his entry into service, based on chest X-ray films obtained in May 1966 that were compared with chest X-ray films obtained during pre-induction examination in June 1965.  However, this finding appears to be in complete contradiction to the June 1965 pre-induction examination report showing normal chest X-ray films and a Tine PPD test for tuberculosis performed on entry into active duty in March 1966, which was negative.  Reference is also made to the report of an October 1964 employment physical that is absent any findings of tuberculosis, and that notes that a contemporaneous chest X-ray was normal.  

Moreover, assuming for purposes of the current discussion that the Veteran's tuberculosis had existed prior to his service entry, the Army medical board's determination that this disease was not aggravated (i.e., permanently worsened beyond its natural progression) by service is a matter that may be legitimately questioned.  The service treatment reports characterized his tuberculosis on radiographic examination as being "minimal" in May 1966, but thereafter as "moderate [and] extensive" on X-ray study in July 1966, thereby indicating an increase in its severity during service.  

There also remains the question as to whether the Veteran currently suffers from tuberculosis or the chronic residuals related thereto.  Dr. Wilmoth appears to associate all of the Veteran's present respiratory problems to his purported in-service tuberculosis infection.  However, reference is made to a February 1973 report that describes the Veteran as having an "old healed" tuberculosis.  There are also reports from August 1974 and March 1976 that note that there was no evidence of active disease, and that there were no other lung problems aside from evidence of old granulomatous disease.  There are actually no documented complaints of respiratory dysfunction until the Veteran experiences recurrent pneumothorax in 2000.  Contemporaneous records describe the Veteran as having masses in the right upper, mid, and lower lung bases.  There are also references to the Veteran having been a smoker.

Therefore, in view of Dr. Wilmoth's opinion and the aforementioned discrepancies in the clinical reports from service, the Board concludes that the current matter should be remanded to the AOJ for further evidentiary development in order to resolve the questions raised by the record.  The Veteran should be provided with the appropriate VA medical examination, conducted by a clinician who should fully review the Veteran's pertinent medical history contained in his claims file in conjunction with this examination.  The clinician should present nexus opinions addressing the following questions presented in the action paragraphs below.

Accordingly, the case is REMANDED to the AOJ for the following actions:

1.  Copies of updated VA and private medical records pertinent to the Veteran's treatment for his current pulmonary disease, which have not yet been associated with the evidence, should be obtained and added to the claims folder. 

2.  The AOJ should undertake the appropriate action to obtain the Veteran's actual chest X-ray films from military service, particularly those films obtained during his June 1965 Army pre-induction examination. The films should thereafter be associated with the Veteran's claims file.

If the Veteran's chest X-ray films from military service cannot be obtained, a notation of the measures undertaken by the AOJ to obtain them and a memorandum as to the reasons why they were not obtainable should be made a part of the record and associated with the Veteran's claims file.



3.  Following completion of the above, schedule the Veteran for the appropriate VA medical examination in connection with the claim for VA compensation for tuberculosis.  

The VA examiner should review the Veteran's pertinent clinical history contained in his claims file.  All tests and studies deemed appropriate by the examiner should be conducted.  Thereafter, based on the clinical findings obtained on examination and the review of the pertinent clinical history contained in the Veteran's claims file, the VA examiner should present opinions that address the following questions:

a.  Identify/diagnose all current disabilities of the lungs or those present during the appeal period. 

b.  Is there clear and unmistakable evidence (i.e., obvious and manifest) demonstrating that the Veteran's tuberculosis infection existed prior to his entry into active duty in March 1966.

c.  If there is clear and unmistakable evidence that the tuberculosis infection preexisted service, is there clear and unmistakable evidence (i.e., obvious and manifest) demonstrating that the tuberculosis infection was NOT aggravated beyond its normal progression during the Veteran's active service.  Temporary or intermittent flare-ups of a pre-service condition, without evidence of worsening of the underlying condition, are not sufficient to be considered aggravation.  The examiner should discuss the conditions of military service (including the confined living conditions of barracks life).

d.  If it is determined that the Veteran's tuberculosis infection had its initial onset in-service or was aggravated by service, is it at least likely as not (a 50 percent probability or greater) that the Veteran's current pulmonary disability (identified in question 3.a) is related to, or a residual of his old tuberculosis infection.

The clinician's opinions must include a detailed supportive rationale and explanation of any opinion presented.   If the examiner is unable to provide the requested opinions without resorting to speculation, it should be so stated with a complete rationale as to why the examiner arrived at this conclusion.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's reopened claim of entitlement to service connection for tuberculosis should be adjudicated on the merits following review of all relevant evidence associated with the claims file.  The adjudication should consider all applicable theories of service connection.  

If service connection remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



			
       MICHAEL J. SKALTSOUNIS	JONATHAN B. KRAMER
	          Acting Veterans Law Judge                               Veterans Law Judge
          Board of Veterans' Appeals                          Board of Veterans' Appeals



	                         __________________________________________
MICHAEL A. HERMAN
	Veterans Law Judge
Board of Veterans' Appeals

Department of Veterans Affairs


